Order entered December 5, 2022




                                   In The
                           Court of Appeals
                    Fifth District of Texas at Dallas

                            No. 05-22-00923-CV

         QUALIZEAL, INC., PRADEEP GOVINDASAMY, AND
               KALYANA ROA KONDA, Appellants

                                      V.

               CIGNITI TECHNOLOGIES, INC., Appellee

             On Appeal from the 101st Judicial District Court
                          Dallas County, Texas
                  Trial Court Cause No. DC-21-17023

                                  ORDER
             Before Justices Molberg, Pedersen, III, and Goldstein

     Before the Court are appellants’ motion for temporary relief and appellee’s

response. We DENY the motion.


                                           /s/   KEN MOLBERG
                                                 JUSTICE